DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application has PRO 63/002,145 filed 03/30/2020.
3.	Receipt of Applicant’s Amendment filed 12/15/2021 is acknowledged.  Claims 1-2, 4-12, 14-22 and 24-30 are pending in the application.  

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 1-2, 4-12, 14-22 and 24-30 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Kannan et al. (Pub. No. US 2018/0129484 A1; hereinafter referred to as Kannan), in view of Bedell et al. (Pub. No. US 2020/0334740 A1; hereinafter referred to as Bedell). 

As per claim 1, Kannan discloses a computer-implemented method, executed on a computing device, comprising: 
enabling usage of a conversational application by a plurality of users (See paragraph [0026] – group of users testing conversational application); wherein the conversational application is defined using a plurality of functional modules (See paragraph [0027] – functional modules); gathering usage data concerning usage of the conversational application by the plurality of users for each of the plurality of functional modules (See paragraph [0026] – “usage feedback”); defining a visual representation of the conversational application for each of the plurality of functional modules (See paragraph [0026] – “a displayed view of the conversation flow”); and overlaying the usage data onto the visual representation of the conversational application to generate visual traffic flow data for each of the plurality of functional modules (See paragraph [0026] – “conversation state and/or transition”; also paragraph [0055] – “visual understanding of the traffic flow”).
Although Kannan discloses conversational application development; Kannan does not explicitly states - wherein each functional module of the plurality of modules effectuates a logical function.
Bedell discloses the development of an optimized conversational application based on customization of logical function for a plurality of modules - wherein each functional module of the plurality of modules effectuates a logical function (See Fig. 1B – based on gathered data, visual definition and generating traffic flow; also see paragraph [0010] – context chain).
Kannan and Bedell are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Kannan’s updated machine conversation schema, and generation of definition files based on updated machine conversation schema to execute machine conversation flow; and combine it with Bedell’s optimization of logical functions, by modifying conversational user interface and graphical user interface associated with running application; thus, UX is improved for a system that provides 

As per claim 2, Kannan and Bedell disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the visual representation of the conversational application is a logic flow of the conversational application (See Kannan’s paragraph [0026] – conversational application flow).

Claim 3 (Cancelled).

As per claim 4, Kannan and Bedell disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the plurality of functional modules includes: one or more predefined functional modules; and one or more user-defined functional modules (See Kannan’s paragraphs 0032, 0035 and 0037 – user’s input/definition module and predefined modules by developer).

As per claim 5, Kannan and Bedell disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the visual traffic flow data is configured to define one or more of: a flow of the plurality of users through the visual representation of the conversational application; a quantity of users entering one or more of the plurality of functional modules; a percentage of users entering one or more of the plurality of functional modules; a quantity of users leaving one or more of the plurality of functional modules; a percentage of users leaving one or more of the plurality of functional modules; a quantity of users leaving the conversational application; and a percentage of users leaving the conversational application (See Kannan’s paragraph [0056] - feedback providing information directed to the users such as “a number of user dropouts”).

As per claim 6, Kannan and Bedell disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the plurality of users includes: one or more end users (See Kannan’s Fig. 1 – end users).

As per claim 7, Kannan and Bedell disclose the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the plurality of users includes: one or more testers (See Kannan’s paragraphs [0006, 0026] – “receive feedback regarding testing usage of the agent definition by the user accounts”; “receive feedback regarding testing usage of the agent definition by the user accounts).

the computer-implemented method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the conversational application includes one or more of: a multi-channel conversational application; and a multi-modality conversational application (See Kannan’s paragraph [0023] – multi-channel - SMS and multi-modality – audio and visual).

As per claim 9, Kannan and Bedell disclose the computer-implemented method of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the multi-channel conversational application includes one or more of: an IVR channel; an SMS channel; a mobile-based channel; and a web-based channel (See Kannan’s paragraph [0023] – multi-channel - SMS and multi-modality – audio and visual).

As per claim 10, Kannan and Bedell disclose the computer-implemented method of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the multi-modality conversational application includes one or more of: an audio-based communication modality; and a visual-based communication modality (See Kannan’s paragraph [0023] – multi-channel - SMS and multi-modality – audio and visual).

Claims 11-12 and 14-20 are essentially the same as claims 1-2 and 4-10 except that they are set forth the claimed invention as a computer-program product, and they are rejected with the same reasoning as applied hereinabove.

Claim 13 (Cancelled).

Claims 21-22 and 24-30 are essentially the same as claims 1-2 and 4-10 except that they are set forth the claimed invention as a computing system, and they are rejected with the same reasoning as applied hereinabove.

Claim 23 (Cancelled).

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silverstein et al.  - Patent No. US 11,055,119 B1; which teaches: Feedback Responsive Interface.
Highman et al.  - Patent No. US 10,951,554 B1; which teaches: Systems And Methods Facilitating Bot Communications
Downs et al.  – Pub. No. US 2021/0006515 A1; which teaches: Conversation-Enabled Document System And Method.


10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
		
Response to Arguments
11. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a).Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/04/2022.